—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied that part of the motion of third-party defendant Kulback’s & Associates, Inc. (Kulback’s) seeking summary judgment dismissing the cause of action in the amended third-party complaint for contractual indemnification from Kulback’s and properly granted that part of the- cross mo*891tion of defendant-third-party plaintiff, 81 and 3 of Watertown, Inc. (81 and 3), seeking summary judgment on that cause of action. Kulback’s contends that 81 and 3 is not entitled to contractual indemnification from Kulback’s because the construction contract containing the agreement to indemnify was between only Kulback’s and Innovative General Contractor, Inc. (Innovative). We disagree. 81 and 3 affirmatively pleaded in the amended third-party complaint that it entered into the construction contract with Kulback’s, and that fact was admitted by Kulback’s in its answer. Facts admitted by a party’s pleadings constitute judicial admissions (see, Prince, Richardson on Evidence § 8-215, at 523-524 [Farrell 11th ed]). That fact is thus not in controversy (see, Evans v Ithaca Urban Renewal Agency, 205 AD2d 844, 846; Urraro v Green, 106 AD2d 567, 568; see also, Resseguie v Adams, 55 AD2d 698, 699, affd sub nom. Locator-Map, Inc. v Adams, 42 NY2d 1022). 81 and 3 is entitled to contractual indemnification from Kulback’s for the further reason that Innovative is a wholly owned subsidiary of 81 and 3 and acted on behalf of 81 and 3 when signing the contract (see, Clute v Ellis Hosp., 184 AD2d 942, 945).
The court also properly denied that part of Kulback’s motion seeking summary judgment dismissing the first cause of action in the amended third-party complaint for common-law contribution and indemnification. Kulback’s failed to satisfy its initial burden of establishing as a matter of law that plaintiff did not sustain a “grave injury” within the meaning of Workers’ Compensation Law § 11 to support its defense to that cause of action (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Gorski and Lawton, JJ.